EXHIBIT 21.1 [(Letterhead of David S. Hunt, Esq.] October 26, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Consent to be named in the S-8 Registration Statement of One World Holdings, Inc., a Nevada corporation (the "Registrant"), to be filed on or about October 26, 2013, covering the registration of the One World Holdings, Inc. 2013 Stock Incentive Plan Ladies and Gentlemen: I hereby consent to be named in the above referenced Registration Statement, and to have my opinion appended as Exhibit No. 23.1 thereto. Sincerely yours, /s/ David S. Hunt David S. Hunt
